UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 15, 2011 ZAP (Exact name of Registrant as specified in its charter) California 001-32534 94-3210624 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 501 Fourth Street Santa Rosa, CA (Address of principal executive offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure. On September 15, 2011, ZAP issued a press release announcing that Zhejiang Jonway Automobile Co., Ltd., a majority owned subsidiary of ZAP, has been approved for two credit facilities with the Taizhou branch of China Merchants Bank and the Taizhou Branch of Everbright Bank of China.A copy of the press release is furnished as Exhibit 99.1 to this report. The information in Items 7.01 and 9.01 of this Current Report on Form 8-K shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. Exhibit Number Description Press release dated September 15, 2011. -2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated:September 16, 2011 By: /s/Steven M. Schneider Steven M. Schneider Co-Chief Executive Officer and Secretary -3 -
